                                Case 2:20-cv-00759-KJD-NJK Document 23 Filed 08/04/20 Page 1 of 3



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com

                      12        Counsel for Plaintiffs
                      13                                     UNITED STATES DISTRICT COURT
                      14                                           DISTRICT OF NEVADA
                      15
                                ERNESTO CISNEROS; and MARIA                      Case No. 2:20-cv-00759-KJD-NJK
                      16        CISNEROS,
                                                                                 STIPULATION AND ORDER TO EXTEND
                      17                            Plaintiffs,                  TIME FOR PLAINTIFF TO RESPOND TO
                                                                                 CITIBANK’S MOTION TO DISMISS
                      18                v.                                       COMPLAINT AND MOTION TO COMPEL
                                                                                 ARBITRATION
                      19        AUTOSCRIBE FINANCIAL PROCESSING,
                                LLC; CITIBANK CALIFORNIA; EARLY  Complaint filed: April 27, 2020
                      20        WARNING SERVICES, LLC; and WELLS
                                FARGO BANK, N.A.,
                      21
                                                    Defendants.
                      22

                      23                Plaintiffs Ernesto Cisneros and Maria Cisneros (“Plaintiffs”), by and through their counsel

                      24        of record, and Defendant 1 Citibank, N.A. (incorrectly named by Plaintiffs as Citibank California)
                      25

                      26
                                        1
                                         Plaintiffs have settled their claims with Early Warning Services, LLC; Autoscribe
                      27        Financial Processing, LLC; and Wells Fargo Bank, N.A. A notice of settlement was filed on July
                                20, 2020 [ECF Dkt. 17].
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00759-KJD-NJK Document 23 Filed 08/04/20 Page 2 of 3



                                (“Citibank”) have agreed and stipulated to the following:
                         1

                         2             1.      On April 27, 2020, Plaintiff filed a Complaint [ECF Dkt. 1].

                         3             2.      On July 20, 2020, Citibank filed a Motion to Dismiss the Complaint [ECF Dkt.20]

                         4      and a Motion to Compel Arbitration [ECF Dkt. 19].
                         5
                                       3.      Plaintiff’s Response is due August 3, 2020.
                         6
                                       4.      Plaintiff and Citibank have agreed to extend Plaintiff’s response fourteen days in
                         7
                                order to allow Plaintiff to consider the facts and circumstances of the pending briefing, and to
                         8
                                extend Citibank’s deadline to file their replies in support of their motions for fourteen days for the
                         9

                      10        same reasons. The Parties are also engaging in settlement discussions, and resolution without

                      11        burdening the Court with potentially unnecessary briefing aids in judicial economy. As a result,
                      12        both Plaintiffs and Citibank hereby request this Court to further extend the date for Plaintiff to
                      13
                                respond to Citibank’s Motion to Dismiss Complaint and Motion to Compel Arbitration until
                      14
                                August 17, 2020 and to extend the date for Citibank to file their Replies until August 31, 2020.
                      15
                                //
                      16

                      17        //

                      18        //

                      19        //
                      20        //
                      21
                                //
                      22
                                //
                      23
                                //
                      24

                      25        //

                      26        //

                      27        //
                      28
                                                                               2 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00759-KJD-NJK Document 23 Filed 08/04/20 Page 3 of 3



                                       5.      This stipulation is made in good faith, is not interposed for delay, and is not filed
                         1

                         2      for an improper purpose.

                         3             IT IS SO STIPULATED.
                                       Dated August 3, 2020.
                         4
                                 KNEPPER & CLARK LLC                                   AKERMAN LLP
                         5
                                 /s/ Miles N. Clark                                    /s/ Ariel E. Stern
                         6
                                 Matthew I. Knepper, Esq., SBN 12796                   Ariel E. Stern, Esq., SBN 8276
                         7       Miles N. Clark, Esq., SBN 13848                       Holly E. Walker, Esq., SBN 14295
                                 5510 So. Fort Apache Rd, Suite 30                     1635 Village Center Circle, Suite 200
                         8       Las Vegas, NV 89148                                   Las Vegas, NV 89134
                                 Email: matthew.knepper@knepperclark.com               Email: ariel.stern@akerman.com
                         9       Email: miles.clark@knepperclark.com                   Email: holly.walker@akerman.com
                      10
                                 KRIEGER LAW GROUP, LLC                                Counsel for Defendant
                      11         David H. Krieger, Esq., SBN 9086                      Citibank, N.A. (incorrectly named by
                                 2850 W. Horizon Ridge Parkway, Suite 200              Plaintiffs as Citibank California)
                      12         Henderson, NV 89052
                                 Email: dkrieger@kriegerlawgroup.com
                      13
                                 Counsel for Plaintiffs
                      14
                                                                     ORDER GRANTING
                      15
                                STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO CITIBANK’S
                      16
                                 MOTION TO DISMISS COMPLAINT AND MOTION TO COMPEL ARBITRATION
                      17

                      18        IT IS SO ORDERED.
                      19                 8/4/2020
                                 Dated: __________________, _____
                                                                                  UNITED STATES DISTRICT JUDGE
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27                                                      Cisneros et al v. Early Warning Services, LLC et al
                                                                                               Case No. 2:20-cv-00759-KJD-NJK
                      28
                                                                              3 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
